DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 4/26/2021 has been entered and made of record.
Applicant’s amendment and response filed on 4/26/2021 overcome the rejection of claims 1, 3, 9-12 and 18.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “receive a request comprising an audience definition of an audience; identify a set of users based on the audience definition; identify one or more images interacted with by the set of users; determine a first image concept conveyed in the one or more images; generate an output based on the first image concept, determine a first probability that the first image concept was at least a partial reason that the one or more images were interacted with by at least some members of the audience; and provide the output responsive to the request.”
Claims 2-13 depend on claim 1 and thus these claims are allowed for the same reasons.
Regarding claim 14 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “identifying one or more image concepts from the image based on computer vision analysis of the image; storing, in an image store, the one or more image concepts in association with the image; providing the image for interaction to a plurality of users of the online system; determining a set of users, from among the plurality of users, that interacted with the image; and storing, in an action log, an indication of the interaction; receiving, by the online system, a request comprising an audience definition; identifying, by the online system, a set of users based on the audience definition; identifying, by the online system, one or more images interacted with by the set of users based on the action log; determining, by the online system, an image concept based on the plurality of images; and providing, by the online system, an output based on the image concept”.
Claims 15-18 depend on claim 14 and thus these claims are allowed for the same reasons.
Regarding claim 19 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “identify interactions with a plurality images by a user, wherein a plurality of attributes is known about the user; identify a plurality of image concepts from the plurality of images; determine a correlation between an attribute of the user with one or more of the plurality of image concepts; and generate an image concept model based on the determined correlation”.
Claim 20 depends on claim 19 and thus this claim is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
5/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667